Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This Final Office Action is in response to amendments and remarks filed on November 19, 2021, for the application with serial number 16/827,387.

Claim 1-9, 11, 13-15, 17, 18, and 20 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not recite a judicial exception.  The Examiner respectfully disagrees.  As indicated in the rejection below, the claims are directed to populating missing data fields, which is an abstract idea.  Essentially, the claims recite steps or rules that a human being could follow to enter data into fields to populate a database, spreadsheet, or the like.  According to the Applicant, the Examiner has improperly characterized the claims as being directed to populating missing data fields.  See Remarks p. 14.  In response, the Examiner points to the explicit language of claim 1; which states: “populating . . . the data field of the incomplete profile.”  It is not improper to characterize claims based on explicit language taken from the claims.  Each and every limitation of exemplary independent claim 1 is a step related to the abstract idea of populating missing data fields.  The steps could be performed mentally or on paper, but a general purpose computer is recited for implementation.  There is a distinct difference between reciting an improvement to a computer or computer software, and using a 
The Applicant further contends that the claims provide a practical application by inferring and updating missing data values.  See Remarks p. 17.  In response, the Examiner submits that inferring and updating missing data values is, itself, an abstract idea.  A human being could infer and/or update missing values in a database.  However, the claims recite the use of a general purpose computer to perform the inferring and updating.  Moreover, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The present claims merely recite the idea of the solution of inferring and updating values without providing a particular way to achieve the outcome.  No apparent improvement to the efficiency of a computer is apparent in the claims.  
The Applicant further contends that the claims impose a meaningful limit by requiring the data in the fields to be transaction data.  See Remarks pp. 17-18.  In response, the Examiner submits that the type of data – transaction data – is not significant, because any kind of data could be used to perform the steps in the claims.  Thus, the type of data does not provide significantly more than the abstract idea.  
The Applicant further contends that the rejection, below, is improper because the rejection fails to consider additional elements outside the scope of the abstract idea.  The Examiner respectfully disagrees.  Each and every element of the claims has been considered in 
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendment to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Rigdon reference, which is now cited in the rejection of independent claims 1 and 11.  The Applicant’s arguments are moot in light of the updated rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to populating missing data fields (as evidenced by exemplary claim 1; “populating . . . the data field”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “analyzing . . . an incomplete profile;” “determining that a data field of the incomplete profile is empty;” “determining . . . a value for the data filed;” and “populating . . . the data field”.  The steps are all steps for data processing, data entry, and data reporting related to the abstract idea of populating missing data fields that, when considered alone and in combination, are part of the abstract idea of populating missing data fields.  The dependent claims further recite steps for data processing that are part of the that are part of the abstract idea of populating missing data fields (see claims 2-10 and 12-20).  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior for identifying and determining desired and/or required data.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server computer in independent claim 1; and a data management computer with a processor and computer 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to Yu et al. (hereinafter ‘YU’) in view of US 2013/0124361 A1 to Bryson (hereinafter ‘BRYSON’), US 2015/0286951 A1 to Rigdon et al. (hereinafter ‘RIGDON’), and US 8,131,619 B1 to Veselka (hereinafter ‘VESELKA’).

Claim 1 (Currently Amended) 
YU discloses a method comprising: analyzing, by server computer (see ¶[0133]-[0135] and [0186]; network servers), an incomplete profile for a resource provider (see claim 1; an empty status for a data field.  See also ¶[0176]; business profiles).
YU does not explicitly disclose, but BRYSON discloses, associated with a review platform (see ¶[0154]. [0203], and [0237]); an intelligent rating on a review platform for an inventory item),
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BRYSON discloses consumer, retailer, and supplier computing systems and methods that includes a review platform with product code categories.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the review platform as taught by BRYSON in the system executing the method of YU with the motivation to analyze payment transactions in a review platform environment.
YU further discloses the incomplete profile including a plurality of data fields that describe characteristics of the resource provider, wherein at least one data field in the plurality of data fields is empty (see again claim 1; an empty status for a data field.  Identity of a payee). 
YU does not explicitly disclose, but RIGDON discloses, determining that a data field of the incomplete profile is empty based on comparing the incomplete profile to a template profile associated with an entity type, the entity type corresponding to the resource provider (see ¶[0073]; use data fields of sub-templates as a guide for what data is needed.  Generate tasks to find data to populate empty fields). 
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields.  
YU does not explicitly disclose, but VESELKA discloses, determining, by the server computer, a value for the data field of the incomplete profile for the resource provider, the value being determined using transaction data from a plurality of transactions performed by a plurality of consumers and the resource provider (see col 8, ln 60-col 9, ln 5; include fields for showing a total amount of the transactions charged to customers and a net deposit amount credited to merchant based on the transactions).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  VESELKA discloses service fee-based payment processing that discloses a report with fields indicating a net deposit amount credited to merchants.  It would have been obvious to include the report with the net deposit field as taught by VESELKA in the system executing the method of YU with the motivation to analyze payment transaction data.
YU further discloses populating, by the server computer, the data field of the incomplete profile for the resource provider with the determined value, thereby completing or partially completing the incomplete profile and avoiding a need for subsequent user input to be provided to obtain the value for the data field that was previously empty (see again claim 1; assign an expenditure category code to a data field with an empty status based on other data fields associated with the payment transaction records).

Claim 2 (Currently Amended)
the method as set forth in claim 1.
YU further discloses wherein the incomplete profile is associated with a first resource provider identifier (see ¶[0024]; card data relies solely on the merchant’s identity), and wherein the method further comprises: 
determining, by the server computer, a second resource provider identifier associated with the first resource provider identifier (see again ¶[0024]; a standard industry classifier); and 
determining, by the server computer, a plurality of transaction messages associated with the second resource provider identifier, wherein determining the value for the data field includes inferring the value for the data field from the plurality of transaction messages (see claim 1; assign a category code based on content in other data fields associated with each payment transaction record to process payment between a plurality of payers and payees.  Each record includes an identity of a payee).

Claim 5 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
YU does not specifically disclose, but VESELKA discloses, further comprising: calculating, by the server computer, an average amount from amounts corresponding to the plurality of transaction messages (see abstract and col 5, ln 5-16; an average transaction amount associated with the merchant); and 
determining, by the server computer, that the average amount exceeds a predefined threshold value, wherein determining value for the data field of the incomplete profile includes inferring the value based at least in part on determining that the average amount for the plurality of transaction messages performed by the plurality of consumers and the resource provider exceeds the predefined threshold value (see again abstract and col 5, ln 5-.
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  VESELKA discloses that a service fee is added to a transaction based on average transaction amount.  It would have been obvious to include average transaction amount as taught by VESELKA in the system executing the method of YU with the motivation to determine whether or not a service fee is imposed.

Claim 11 (Currently Amended)
YU discloses a data management computer, comprising: one or more processors; and 
one or more memories storing computer-executable instructions (see ¶[0133]-[0135] and [0185]-[0186]; network servers with JAVA and web applications) that, when executed by the one or more processors, cause the data management computer to: 
analyze an incomplete profile (see claim 1; an empty status for a data field) for a resource provider (see claim 1; an empty status for a data field.  See also ¶[0176]; business profiles).
YU does not explicitly disclose, but BRYSON discloses, associated with a review platform (see ¶[0154]. [0203], and [0237]); an intelligent rating on a review platform for an inventory item),
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BRYSON discloses consumer, retailer, and supplier computing systems and methods that includes a review platform with product code categories.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the review platform 
YU further discloses, the incomplete profile including a plurality of data fields that describe characteristics of the resource provider, wherein at least one data field in the plurality of data fields is empty (see again claim 1; an empty status for a data field.  Identity of a payee). 
YU does not explicitly disclose, but RIGDON discloses, determining that a data field of the incomplete profile is empty based on comparing the incomplete profile to a template profile associated with an entity type, the entity type corresponding to the resource provider (see ¶[0073]; use data fields of sub-templates as a guide for what data is needed.  Generate tasks to find data to populate empty fields). 
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields.  RIGDON discloses intelligence analysis where sub-templates are used to determine that data is needed to populate empty fields.  It would have been obvious for one of ordinary skill in the art to include  the sub-templates to populate empty fields as taught by RIGDON in the system executing the method of YU with the motivation to analyze payment transactions data and fill in missing fields.
YU does not explicitly disclose, but VESELKA discloses, determine a value for the data field of the incomplete profile for the resource provider, the value being determined using transaction data from a plurality of transactions performed by a plurality of consumers and the resource provider (see col 8, ln 60-col 9, ln 5; include fields for showing a total amount of the transactions charged to customers and a net deposit amount credited to merchant based on the transactions).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields 
YU further discloses populate the data field of the incomplete profile for the resource provider with the determined value, thereby completing or partially completing the incomplete profile and avoiding a need for subsequent user input to be provided to obtain the value for the data field that was previously empty (see again claim 1; assign an expenditure category code to a data field with an empty status based on other data fields associated with the payment transaction records).

Claim 12 (Original)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU does not specifically disclose, but BRYSON discloses, wherein executing the computer-executable instructions further causes the data management computer to maintain a mapping between the data fields corresponding to a particular review platform and a predetermined set of algorithms for calculating values for those data fields (see ¶[0167]; an algorithmic calculation of a products’ features and stored results in a database management server).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BRYSON discloses consumer, retailer, and supplier computing systems and methods that includes a review platform that provides an algorithm for calculating the features of products for storage.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the algorithm as taught by BRYSON in the system executing the 

Claim 19 (Original)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU further discloses wherein the incomplete profile comprises a resource provider identifier, the transaction data being retrievable based at least in part on the resource provider identifier (see ¶[0024]; card data relies solely on the merchant’s identity.  A standard industry classifier is used.  Each record includes an identity of a payee).

Claim 20 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU further discloses wherein the value for the data field of the incomplete profile corresponds to a particular characteristic of the resource provider (see ¶[0144]-[0145]; spending classifications and merchant codes for business types.  Ascertain the type of business for expenditure categories).

Claims 3 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claims 1 and 2 above, and further in view of US 2018/0308025 A1 to Bansal et al. (hereinafter ‘BANSAL’).

Claim 3 (Currently Amended)
the method as set forth in claim 2.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BANSAL discloses, wherein the value for the data field comprises a time period when the resource provider associated with the first and second resource provider identifiers is publicly operational (see ¶[0247]; predict hours of operation based on merchant category for a specific merchant).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation based on merchant category.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the prediction of hours of operation based on merchant category as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.

Claim 13 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BANSAL discloses, wherein executing the computer-executable instructions further causes the data management computer to: maintain a machine-learning model trained to identify popularity scores for resource providers (see ¶[0002] and [0263]; machine learning to model hours of operation and generate popularity indicators), the machine-learning model having been previously trained with at least one supervised learning technique and historical transaction data associated with popular and unpopular resource providers (see ¶[0038] and ; 
provide the transaction data to the machine-learning model as input (see again ¶[0053]; historical data identifying authorizations with financial cards); and 
receive, from the machine-learning model, output indicating a popularity score for the resource provider, wherein determining the value for the data field of the incomplete profile for the resource provider includes inferring the value based at least in part on the popularity score for the resource provider (see ¶[0038] and [0053]; machine learning algorithms study training data sets.  Data associate with merchant system may include historical data identifying authorizations associated with financial cards.  Determine popularity indicators and hours of operation).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation and popularity indicators.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the popularity indicators as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.

Claim 14 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BANSAL discloses, wherein executing the computer-executable instructions further causes the data management computer to: 
maintain a machine-learning model trained to identify one or more characteristics of resource providers (see ¶[0002] and [0263]; machine learning to model hours of operation and generate popularity indicators), the machine-learning model having been previously trained with at least one supervised learning technique and historical transaction data associated with resource providers having a combination of the one or more characteristics (see ¶[0038] and [0053]; machine learning algorithms study training data sets.  Data associate with merchant system may include historical data identifying authorizations associated with financial cards); 
provide the transaction data to the machine-learning model as input (see again ¶[0053]; historical data identifying authorizations with financial cards); and 
receive, from the machine-learning model, output indicating a particular characteristic for the resource provider, wherein determining the value for the data field of the incomplete profile for the resource provider includes inferring the value based at least in part on receiving the output from the machine-learning model indicating the particular characteristic (see ¶[0038] and [0053]; machine learning algorithms study training data sets.  Data associate with merchant system may include historical data identifying authorizations associated with financial cards.  Determine popularity indicators and hours of operation).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation and popularity indicators.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the popularity indicators as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.

Claim 15 (Currently Amended)
the data management computer as set forth in claim 14.
YU does not specifically disclose, but BANSAL discloses, wherein executing the computer-executable instructions further causes the data management computer to: 
provide the value for the data field to the review platform, the review platform providing the value for the data field via a user interface in response to receiving the value for the data field; and receive, from the review platform, a confirmation indication indicating an accuracy of the value for the data field has been confirmed (see ¶[0091], [0115] and [0150]; an accuracy estimator that determines whether quantity is sufficient to make an accurate prediction.  Request an minimum prediction accuracy of 90%);; and 
update a training data set for the machine-learning model based at least in part on the confirmation indication (see ¶[0115]; use at least the minimum number of transactions for the desired accuracy or return an error message).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that requires a minimum quantity of data to achieve a specified level of accuracy.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the minimum accuracy as taught by BANSAL in the system executing the method of YU with the motivation to accurately determine popular hours of a business.

Claim 16 (Original)
The combination of YU, BRYSON, RIGDON, VESELKA, and BANSAL discloses the data management computer as set forth in claim 15.
YU does not specifically disclose, but BANSAL discloses, wherein executing the computer-executable instructions further causes the data management computer to retrain or update the machine-learning model based at least in part on the training data set as updated (see ¶[0038]; user an iterative machine learning method with multiple prediction models).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation and popularity indicators.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claims 1 and 2 above, and further in view of US 2018/0004930 A1 to Csinger et al. (hereinafter ‘CSINGER’).

Claim 4 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but CSINGER discloses, where the value for the data field of the incomplete profile comprises an indication that the resource provider accepts one or more types of user devices for payments to initiate transactions (see ¶[0168]; specific information with a TResp [transaction response message) that include the user device type).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  CSINGER discloses enhanced security authentication methods that .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claims 1 and 2 above, and further in view of US 2016/0328757 A1 to Bodo et al. (hereinafter ‘BODO’).

Claim 6 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BODO discloses, wherein determining the value includes inferring a group rating indicating an ability of the resource provider to host a group of people having a threshold number of people based at least in part on computing, by the server computer, a number associated with a subset of the plurality of transaction messages that included a transaction amount that exceeded a predefined threshold value (see abstract and ¶[0054] & [0067]; a rating engine that compares transaction data to service provider in the group.  The rating engine assigns the service provider to a group based on the transaction data).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BODO discloses evaluating service providers based on average value of the transaction data for service providers.  It would have been obvious for one of ordinary skill in the art to evaluate service providers based on average value of transactions as taught by BODO in the system executing the method of YU with the motivation to analyze payment transactions.

Claim 7 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BODO discloses, wherein determining the value for the data field includes inferring the value based at least in part on: determining, by the server computer, a subset of transaction messages from the plurality of transaction messages, the subset of transaction messages corresponding to transactions performed between the resource provider and a second entity (see ¶[0052]-[0055]; assign a service provider to a group based on similarity of number of transactions); and 
computing, by the server computer, a number of the subset of transaction messages, wherein determining the value of the data field of the incomplete profile includes inferring value based at least in part on determining the number exceeds a predefined threshold value (see again ¶[0052]-[0055]; assign a service provider to a group based on similarity of number of transactions).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BODO discloses evaluating service providers based on total number of transactions for service providers.  It would have been obvious for one of ordinary skill in the art to evaluate service providers based on total number of transactions as taught by BODO in the system executing the method of YU with the motivation to analyze payment transactions.

Claims 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2013/0124361 A1 to BRYSON, US 2015/0286951  as applied to claim 1 above, and further in view of US 2018/0096300 A1 to Boye et al. (hereinafter ‘BOYE’).

Claim 8 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BOYE discloses, further comprising receiving, by the server computer, the incomplete profile from a computing device associated with the review platform, the incomplete profile being received based at least in part on execution of a registration process between the resource provider and the review platform (see ¶[0044], [0048], and [0138]; a system with user profiles for rating and review, where user types include dealers and drivers.  Users register profiles).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BOYE discloses predictive analytics for transport services that includes profile registration with a platform for reviews.  It would have been obvious to include registration as taught by BOYE in the system executing the method of YU with the motivation to receive data from users for the purposes of review and analysis and to manage records (see BOYE ¶[0090]). 

Claim 17 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BOYE discloses, wherein executing the computer-executable instructions further causes the data management computer to: perform a registration process with the review platform, wherein at least part of the registration process includes identifying a mapping between a first set of data fields of the resource provider and at least one of: i) a set of algorithms used to compute corresponding data element values, or ii) a second set of data fields utilized by the data management computer (see ¶[0044], [0048], [0061], and [0138]; a system with user profiles for rating and review, where user types include dealers and drivers.  Match jobs to drivers using predictive analytics.  User’s register profiles).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BOYE discloses predictive analytics for transport services that includes profile registration with a platform for reviews.  It would have been obvious to include registration and algorithms as taught by BOYE in the system executing the method of YU with the motivation to receive data from users for the purposes of review and analysis and to manage records (see BOYE ¶[0090]). 

Claim 18 (Currently Amended)
The combination of YU, BRYSON, RIGDON, VESELKA, and BOYE discloses the data management computer as set forth in claim 17.
YU does not specifically disclose, but BOYE discloses, wherein executing the computer-executable instructions further causes the data management computer to maintain a plurality of mappings for a plurality of resource providers comprising the resource provider (see ¶[0044]; map information.  See also ¶[0108] and Fig. 8; interfaces and registration forms for profiles).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BOYE discloses predictive analytics for transport services that includes profile registration with a platform for reviews.  It would have been obvious to include . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claim 1 above, and further in view of US 8,429,067 B1 to Keller et al. (hereinafter ‘KELLER’).

Claim 9 (Currently Amended)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but KELLER discloses, further comprising periodically receiving, by the server computer from a computing device associated with the review platform, a data request for data associated with the resource provider entity, wherein the incomplete profile is analyzed in response to receiving the data request (see col 7, ln 1-14; periodically review the industry risk data to determine whether business profile data for a merchant system is correct).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  KELLER discloses detecting changes in business stability that includes periodically reviewing profile data.  It would have been obvious to periodically review data as taught by KELLER in the system executing the method of YU with the motivation to determine whether data is correct and fill in missing fields.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claim 1 above, and further in view of US 2012/0089631 A1 to Poon et al. (hereinafter ‘POON’).

Claim 10 (Original)
The combination of YU, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
The combination of YU, BRYSON, RIGDON, and VESELKA does not specifically disclose, but POON discloses, further comprising providing, by the server computer, the at least one data field to a computing device associated with the review platform, whereby providing the at least one data field to the computing device causes the computing device to present the at least one data field at a user interface provided by the review platform (see claims 12 and 17; identify those fields with incomplete data and select the fields with complete data for data entry in the interface).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  POON discloses progressive exploration of data relationships that includes identifying incomplete data fields with a graphical user interface.  It would have been obvious for one of ordinary skill in the art at the time of invention to include identifying incomplete data fields with a graphical user interface as taught by POON in the system executing the method of YU with the motivation to analyze data and retrieve data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624